252 Ga. 520 (1984)
314 S.E.2d 912
BENVENISTE
v.
KOETS, INC.
40737.
Supreme Court of Georgia.
Decided May 1, 1984.
Stern & Funk, George S. Stern, Shiel G. Edlin, for appellant.
Timothy J. Sweeney, Perry A. Phillips, for appellee.
PER CURIAM.
We granted certiorari to consider Division 1 of the Court of Appeals' opinion, 169 Ga. App. 352 (312 SE2d 846) (1983). Upon consideration, the case of F & C Investment Co. v. Jones, 210 Ga. 635 (81 SE2d 828) (1954), is overruled, and the opinion of the Court of Appeals is affirmed.
Judgment affirmed. All the Justices concur, except Smith, J., who dissents.
SMITH, Justice, dissenting.
I agree with the views expressed in the dissenting opinion filed in the Court of Appeals. See Koets, Inc. v. Benveniste, 169 Ga. App. 352, 356 (312 SE2d 846) (1983) (Birdsong, J.). I therefore dissent.